DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022.
Applicant’s election without traverse of Group II in the reply filed on 05/03/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. More specifically, claim 15 recites “the first substrate and/or the second substrate have similar ET3 products.” The term and/or indicates the presence of the first substrate and optionally the presence of the second substrate. If both substrates are not included in the claim then there is no comparison between the two substrates for similar ET3 products. The Examiner suggests amending the claim to recite “and” exclusively.
a. Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. More specifically, claim 16 recites “the first substrate and/or the second substrate have similar ET3 products.” The term and/or indicates the presence of the first substrate and optionally the presence of the second substrate. If both substrates are not included in the claim then there is no comparison between the two substrates for similar ET3 products. The Examiner suggests amending the claim to recite “and” exclusively.
c. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s)14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.(PG Pub 2014/0106649; hereinafter Kim).

    PNG
    media_image1.png
    185
    461
    media_image1.png
    Greyscale

Regarding claim 14, refer to Fig. 2A provided above, Kim teaches a wafer structure (para [0056-0069]), comprising: 
a first substrate 100; a layer of material attached to the first substrate 300; and a second substrate 200 attached to the layer of material such that the layer of material is disposed between the first substrate and the second substrate (see Fig. 2A); and 
wherein the wafer structure has a substantially symmetrical mechanical structure (100 and 200 are of equal length and thickness) relative to the layer of material (see Fig. 2A).
Regarding claim 17, refer to Fig. 2A provided above, Kim teaches the second substrate 200 has a chamfered edge (sloped or angled edges or corners of a part design) (see Fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(PG Pub 2014/0106649; hereinafter Kim) and Fennell et al. (PG Pub 2014/0352440; hereinafter Fennell).
Regarding claim 15, refer to Fig. 2A provided above, Kim teaches the first substrate 100 and the second substrate 200 have similar thicknesses (see Fig. 2A); and the material composition of the first substrate comprises silicon (para [0057]) and the material composition of the second substrate comprises a device wafer (para [0058]), he does not explicitly teach the material composition of the device wafer or that “the first substrate and/or the second substrate have similar Et3 products.”
In the same field of endeavor, Fennell teaches the material composition of a conventional device wafer comprises silicon (para [0041]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of Kim’s device wafer comprise silicon, as taught by Fennell, for the purpose of choosing a suitable and well recognized device wafer material composition.
The combination of Kim and Fennel teach the first and the second substrate of equal thickness’ comprising the same silicon material composition. Thus, teaching the first substrate and/or the second substrate having similar ET3 products (as described in para [0035] of Applicant’s specification); where E=the Young’s modulus of that material composition for the first or the second substrate multiplied by their respective thicknesses. Since, they comprise the same material thicknesses and the same material composition one of ordinary skill in the art would deduce that they have the same, or similar, ET3 products.
	Regarding claim 16, refer to Fig. 2A provided above, Kim and Fennell teach the first substrate 100 and/or the second substrate 200 have Et3 products within about 20% or less of one another (see claim 15).
The combination of Kim and Fennel teach the first and the second substrate of equal thickness’ comprising the same silicon material composition. Thus, teaching the first substrate and/or the second substrate having similar ET3 products (as described in para [0035] of Applicant’s specification); where E=the Young’s modulus of that material composition for the first or the second substrate multiplied by their respective thicknesses. Since, they comprise the same material thicknesses and the same material composition one of ordinary skill in the art would deduce that they have the same, or similar, ET3 products within about 20% or less of one another.
Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Iwane et al. (US Patent No. 6,391743; hereinafter Iwane) teaches a method of producing a photoelectric conversion device.

Allowable Subject Matter
4.	Claims 18-25 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 18 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 14 or (ii) claim 18 is incorporated into the base claim 14.  
Claim 18 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 18, the second substrate comprises a homogeneous high resistivity material.
Claim 19 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 14 or (ii) claim 19 is incorporated into the base claim 14.  
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, the second substrate has a resistivity of at least 10 kQ-cm.
Claim 20 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 14 or (ii) claim 20 is fully incorporated into the base claim 14.  
Claim 20 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 20, the second substrate comprises: a support layer; and at least one layer of a high resistivity material, the at least one layer of the high resistivity material disposed between the layer of material and the support layer.
Claims 21-25 would be allowable, because they depend on allowable claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895